JjGORBATY, J.,
DISSENTS, WITH REASONS.
My basic disagreement with the majority opinion is rooted in the term “workmanlike manner.” There is no evidence in the record to suggest that the work actually performed by PDNO was not professionally done. What is in evidence is the fact that PDNO submitted work invoices for the actual worked performed, i.e., laying the pipe to whatever depth they were able on that particular day. As noted by the trial court, the divers knew to what depth they should lay the flow lines, and they attempted to do so. Additionally, there was testimony that on past jobs after sur*250veys were conducted it was discovered that flow pipe was not laid to a minimum depth on the first go round, and that Helis paid PDNO to re-jet the trenches to the proper depth. PDNO did not perform the remediation work for free, but rather was paid additional monies at the day rate.
To that end, because there is no evidence that the actual work performed by PDNO was done in an unworkmanlike manner, I find that PDNO should be paid the day rate negotiated in the contract for the work actually performed.